Order entered May 5, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00421-CR
                                     No. 05-14-00422-CR
                                     No. 05-14-00423-CR
                                     No. 05-14-00424-CR

                                OSCAR FLORES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                                           ORDER


       The Court REINSTATES the appeals.

       On October 21, 2014, this Court ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We have not received the trial court’s findings. However,

on May 1, 2015, appellant filed a motion to dismiss the appeals. Accordingly, in the interest of

expediting the appeals, we VACATE the October 21, 2014 order to the extent it requires

findings.

       The Court will dispose of the motion to dismiss the appeals in due course.


                                                     /s/   ADA BROWN
                                                           JUSTICE